Citation Nr: 1428314	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to June 25, 2009, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision in February 2008, which continued the previously assigned PTSD disability rating of 30 percent. 

In December 2010, the Veteran testified at a Board hearing held at the RO.  A  hearing transcript is of record. 

In February 2011 and July 2012, the Board remanded the claims for additional development.  

In April 2013, the RO awarded an increased rating of 50 percent for PTSD beginning June 25, 2009.  As higher schedular ratings are available, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Review of the Virtual VA electronic folder (efolder) includes updated VA treatment records.  The RO considered these records in the April 2013 supplemental statement of the case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional examination is needed to address the inconsistency within the February 2013 VA PTSD examination.  The examiner assessed the Veteran's psychiatric symptoms as productive of occupational and social impairment with reduced reliability and productivity.  She initially stated that all observed symptomatology appeared to be due to PTSD.  At the end of the examination report, she declined to assess the current symptoms as related to PTSD, but maintained the diagnosis by history of treatment.  Her report is unclear as to whether the Veteran has a non-PTSD psychiatric disorder causing his psychiatric symptoms.  

When a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

An additional examination is necessary to clarify the current nature and severity of the Veteran's PTSD symptomatology and determine whether the Veteran has an additional psychiatric disability that is clearly distinguishable from PTSD.  

The TDIU claim is intertwined with the increased rating claim and adjudication will be deferred pending resolution of the increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA psychiatric treatment records for the Veteran starting from April 2013.

2.  After associating updated VA treatment records with the claims folder, schedule the Veteran for another VA PTSD examination.  The claims folder (both paper and electronic versions) must be made available and reviewed by the examiner.  

The examiner must assess the nature and severity for all of the Veteran's current psychiatric symptoms.  The examiner must identify any current non-PTSD psychiatric disorder causing the psychiatric symptoms.  For each additional psychiatric disorder found, the examiner must state whether it is productive of symptoms that are clearly distinguishable from service connected PTSD.  An explanation must be given.

A GAF score is needed for the impairment caused by PTSD symptoms.  If an additional psychiatric disorder is found to be wholly separate from PTSD, the examiner must provide two Global Assessment of Functioning (GAF) scores with one score reflecting reflect impairment from PTSD symptoms alone and the other score reflecting overall impairment.  

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the increased rating claim and then the TDIU claim.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



